PER CURIAM.
This case was instituted as an original action in the 171st district court of El Paso County by a parent to recover custody of his child after the child had been declared to be dependent and neglected in a previous proceeding in the 65th district court of El Paso County. In the previous proceeding, the child had been awarded to a licensed child placing agency, and it had placed the child in the home of prospective “adoptive parents” for adoption; but the adoption has not been finalized. The trial court in the present case sustained the motion for summary judgment of the child placing agency on the basis of the previous judgment. The Court of Civil Appeals reversed the judgment of the trial court on procedural grounds. Tex.Civ.App., 473 S. W.2d 349. We approve of the judgment of remand, and the application for writ of error is refused, no reversible error.
No point is raised as to which trial court, the 65th or the 171st district court, was the proper forum to hear this matter, or of the jurisdiction of the 171st district court. See Hickman v. Smith, 238 S.W.2d 838, Tex.Civ.App. 1951, writ refused.
No allegation is made that the child is not being properly cared for. The trial court upon remand, in the state of this record, shall be under no duty to order the appearance of, or to' divulge the identity of, the “adoptive parents.” See Lutheran Social Services, Inc. v. Meyers, 460 S.W. 2d 887 (Tex.1970).